Citation Nr: 1753101	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and D. B.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1974 to April 1975.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a June 2010 rating decision, the RO granted service connection, effective November 21, 2003, for PTSD with depression, and assigned an initial disability rating of 50 percent, and a 70 percent rating effective June 2, 2010.  In a June 2011 rating decision, the RO granted a TDIU effective June 2, 2010. 

In June 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the electronic record.

In a March 2015 decision, the Board denied a rating higher than 50 percent for PTSD with depression prior to June 2, 2010.  The Board granted a 100 percent rating for PTSD with depression from June 2, 2010.  The Board remanded to the RO, for additional action, the issue of an earlier effective date for the grant of TDIU.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the March 2015 decision in which the Board denied a rating higher than 50 percent for PTSD with depression prior to June 2, 2010.  The Veteran and VA (the parties) subsequently submitted a Joint Motion for Partial Remand (JPMR), asking the Court to vacate the portion of the March 2015 decision in which the Board denied a rating higher than 50 percent for PTSD with depression prior to June 2, 2010, and to remand that issue to the Board.  In November 2015, the Court granted the JPMR.

In an August 2016 decision, the Board granted a 70 percent disability rating for the Veteran's PTSD and depression from November 21, 2003, through June 1, 2010, and also granted an effective date for a TDIU from November 21, 2003.

Thereafter, the Veteran appealed this decision to the Board.  

In a June 2017 JMPR, the parties noted that the Board, in its decision, granted an effective date of November 21, 2003 for the assignment of a TDIU and a 70 percent disability rating for PTSD and depression from November 21, 2003, through June 1, 2010, and that the Veteran was not appealing these determinations, which were not encompassed within the motion and should not be disturbed by the Court. 

The parties requested that the Court vacate the Board decision on appeal, insofar as the Board failed to discuss the reasonably raised issue of entitlement to SMC.  The parties agreed that the Board erred when it did not address entitlement to SMC, which was explicitly raised by the Veteran prior to the decision on appeal.  See May 2016 statement from the Veteran asserting that entitlement to SMC based on the need for regular aid and attendance is warranted.  The parties requested that the Court remand this matter for the Board to address the issue of SMC. 

Based upon the above, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a result of the June 2017 JMPR, the Veteran should be afforded a VA examination to determine entitlement to special monthly compensation based on the need for aid and attendance of another/housebound status.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development and after all outstanding records have been associated with the claims file, arrange for the Veteran to undergo VA Aid and Attendance/Housebound examination, by an appropriate physician.

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings needed to determine the Veteran's entitlement to SMC based on the need for aid and attendance of another person/housebound status should be reported in detail.

In particular, considering the nature and level of impairment resulting from service-connected disabilities, the physician should render specific findings as to whether the Veteran is able to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she is unable to attend to the wants of nature; and whether she suffers from mental incapacity which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.

The examiner must also state whether the Veteran's service-connected disabilities render her permanently housebound, i.e., substantially confined to her dwelling or immediate premises, or if institutionalized, to the ward or clinical areas.

In providing the requested information, the physician examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's statements regarding her need for aid and attendance of another or being housebound as well as the opinion from S. B., Ph.D., dated October 4, 2017, in VBMS.  

Complete, clearly-stated rationale for the conclusions reached must be provided. 

3.  Thereafter, review the requested medical opinion to ensure that it is responsive and fully complies with the directives of this remand; implement corrective procedures as needed. 

4.  After completing the above, readjudicate the issue of entitlement to Special Monthly Compensation based on need for aid and attendance of another/housebound status in light of the expanded record.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case and afford the Veteran and her attorney an opportunity to respond before returning the issue to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

